           Case 1:08-cr-00789-RJS Document 431 Filed 08/18/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA


         -v-                                                          No. 08-cr-789-6 (RJS)
                                                                            ORDER
 MILTON SAMUELS,

                                 Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

       The Court is in receipt of Defendant Milton Samuels’ pro se letter motion requesting a

modification of his sentence. (Doc. No. 430.) He argues that his sentence for violating 21 U.S.C.

§ 846 is a “legal impossibility” that renders it a “miscarriage of justice,” a violation of the Fourteenth

Amendment’s Equal Protection Clause, and a violation of the Eighth Amendment’s prohibition

against cruel and unusual punishments and excessive fines. (Id. at 2.) He also contends that there is

a disparity between his sentence and the sentences of other similarly situated defendants that can be

explained by discrimination against him because he is Jamaican. (Id. at 1–2.) For the reasons set

forth below, the Court DISMISSES Samuels’ motion.

       Although Samuels cites no legal authority under which he brings his motion, the Court

construes it as a request to vacate his conviction and sentence under 28 U.S.C. § 2255. Samuels

previously made a motion to vacate his conviction pursuant to § 2255, which the Court denied. (Doc.

No. 343.) He subsequently made a second or successive habeas petition, which the Court dismissed

and declined to transfer to the Second Circuit. (Doc. No. 393.) He recently brought a third habeas

petition (his second successive petition), which the Court also dismissed and declined to transfer to

the Second Circuit. (Doc. No. 427.) This motion would thus be Samuels’ fourth habeas petition (his

third successive petition). Samuels provides the Court with no reason to revisit its previous rulings.
            Case 1:08-cr-00789-RJS Document 431 Filed 08/18/20 Page 2 of 2



         Successive habeas petitions “must be certified . . . by a panel of the appropriate court of

appeals to contain” either (1) “newly discovered evidence that, if proven and viewed in light of the

evidence as a whole, would be sufficient to establish by clear and convincing evidence that no

reasonable factfinder would have found the movant guilty of the offense” or (2) “a new rule of

constitutional law, made retroactive to cases on collateral review by the Supreme Court, that was

previously unavailable.” 28 U.S.C. § 2255(h). Samuels’ contentions do not address either prong,

and thus the Court must dismiss his motion as a successive habeas petition. See id. Although 28

U.S.C. § 1631 grants this Court discretion to transfer Samuels’ fourth § 2255 petition to the Second

Circuit, this Court will not exercise such discretion because the petition does not assert newly

discovered evidence that could reduce or vacate Samuels’ sentence and does not invoke a new rule

of constitutional law. See Herrera-Gomez v. United States, 755 F.3d 142, 145 (2d Cir. 2014).

         Accordingly, IT IS HEREBY ORDERED THAT Samuels’ letter motion is DISMISSED. In

addition, because Samuels has not “made a substantial showing of the denial of a constitutional right,”

the Court will not issue a certificate of appealability. See 28 U.S.C. § 2253(c)(2); see also Love v.

McCray, 413 F.3d 192, 195 (2d Cir. 2005). Furthermore, because any appeal would “lack[] an

arguable basis in law or fact,” Tavarez v. Reno, 54 F.3d 109, 110 (2d Cir. 1995), the Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order would not be taken in good faith

and, therefore, Samuels may not proceed in forma pauperis. See Coppedge v. United States, 369 U.S.

438, 444–45 (1962). The Clerk of Court is respectfully directed to terminate the motion pending at

Doc. No. 430 and to mail a copy of this order to Samuels.

SO ORDERED.

Dated:          August 17, 2020
                New York, New York
                                                      __________________
                                                      ____________________________________
                                                                         _ ____________________
                                                      RICHARD   D JJ. SU
                                                                      SULLIVAN
                                                                       ULL
                                                                         LLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
                                                  2
